        Case 1:17-cv-00162-WLS Document 24 Filed 12/05/18 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION

TONY FALLIN,                                    *

                     Plaintiff,                 *
v.                                                  Case No. 1:17-CV-162(WLS)
                                                *
WAL-MART STORES EAST, L.P. and
HOLLIS ROOFING, INC. ,                          *

                  Defendants.                   *
___________________________________

                                     JUDGMENT

       Pursuant to this Court’s Order dated December 4, 2018, and for the reasons stated

therein, JUDGMENT is hereby entered dismissing this case.

       This 5th day of December, 2018.

                                          David W. Bunt, Clerk


                                          s/ William C. Lawrence, Deputy Clerk
